DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10952692 (hereinafter USPN ‘692) in view of DeFreitas et al. (US 2005/0113681; hereinafter DeFreitas) and Eberhard et al. (US 2005/0226375; hereinafter Eberhard). 

Regarding claim 2, USPN ‘692 claims method for providing a system of imaging a breast (claim 1, preamble), the system comprising: an x-ray source comprising a focal spot (par. 1 in the body of claim 1); an imaging receptor comprising an imaging plane disposed at a known distance from the focal spot (par. 2); and a paddle configured to be movably disposed between the x-ray source and the imaging receptor, the paddle comprising: a breast-contacting surface; and a first sub-pattern of markers disposed at a first predetermined distance from the breast-contacting surface; a necessary second sub-pattern of markers disposed at a second predetermined distance from the breast-contacting surface (pars. 3-5); performing a set of operations comprising: concurrently x-ray imaging the paddle and a breast disposed between the breast-contacting surface of the paddle and the imaging receptor (par. 6); obtaining an x-ray image depicting the breast, a first sub-pattern of a marker superimposed on the breast, and a second sub-pattern of a marker superimposed on the breast (par. 7); identifying a first region of interest in the x-ray image that corresponds to the first sub-pattern of a marker and identifying a second region of interest in the x-ray image that corresponds to the second sub-pattern of a marker (par. 8); and processing the first region of interest and the second region of interest to determine geometric information regarding the first sub-pattern of a marker and the second sub-pattern of a marker (par. 9).
However, USPN ‘692 fails to claim a system with at least one processor; and a memory storing instructions that, when executed by the processor, cause the apparatus to perform and markers.
Eberhard teaches a system with at least one processor; and a memory storing instructions that, when executed by the processor, cause the apparatus to perform (par. 20). DeFreitas et al. teaches markers (fig. 6 and par. 20). 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘692 with the teaching of Eberhard, since one would have been motivated to make such a modification for easier performance. 


Regarding claim 3, USPN ‘692 claims processing the geometric information of the first sub-pattern of a marker and the second sub-pattern of a marker to obtain information regarding the paddle (claim 2).

Regarding claim 4, USPN ‘692 claims wherein the information regarding the paddle comprises at least one of a paddle deformation, a paddle orientation, and a paddle height (claim 3).

Regarding claim 5, USPN ‘692 claims wherein the information regarding the paddle comprises an angle of the breast-contacting surface (claim 4).  DeFreitas (fig. 2) teaches an angle (of 104) relative to the imaging plane (of 110).

Regarding claim 6, USPN ‘692 claims wherein each of the first sub-pattern of a marker and the second sub-pattern of a marker comprise a plurality of ruler marks (claim 5).

Regarding claim 7, USPN ‘692 claims wherein each of the first sub-pattern of a marker and the second sub-pattern of a marker are necessarily spaced apart at a known pitch (claim 5). 

Regarding claim 8, USPN ‘692 claims wherein the first sub-pattern of a marker are disposed to the second sub-pattern of a marker (claim 5 with the ruler).
However, USPN ‘692 fails to disclose parallel disposal. 


Regarding claim 9, USPN ‘692 claims wherein the first sub-pattern of a marker is disposed substantially parallel to a chest wall of a patient (claim 8).

Regarding claim 10, USPN ‘692 claims processing the geometric information of the first sub-pattern of a marker and the second sub-pattern of a marker to obtain information about the breast (claim 10).

Regarding claim 11, USPN ‘692 claims wherein the information about the breast comprises a first thickness of the breast proximate the first sub-pattern of a marker and a second thickness of the breast proximate the second sub-pattern of a marker (claim 11).

Regarding claim 12, USPN ‘692 claims wherein the information about the breast comprises a deformation of at least a portion of the breast (claim 12).

Regarding claim 13, USPN ‘692 claims wherein when the breast-contacting surface is in contact with the breast, the first sub-pattern of a marker and the second sub-pattern of a marker are disposed at substantially a same distance from the imaging receptor (claim 13).

Regarding claim 14, USPN ‘692 claims wherein when the breast-contacting surface is in contact with the breast, the first sub-pattern of a marker and the second sub-pattern of a marker are disposed at substantially a same distance from the breast-contacting surface (claim 14).

Regarding claim 15, USPN ‘692 claims wherein the paddle further comprises a plurality of automatic exposure control marks (claim 15).

Regarding claim 16, USPN ‘692 claims wherein the plurality of automatic exposure control marks are disposed on a first portion of the paddle and the first sub-pattern of a marker are disposed on a second portion of the paddle (claim 16).

Regarding claim 17, USPN ‘692 claims wherein the paddle is at least partially rigid (claim 18).

Regarding claim 18, USPN ‘692 claims wherein the paddle is rigid (claim 19).

Regarding claim 19, DeFreitas teaches wherein each of the first sub-pattern of a marker and the second sub-pattern of a marker are identical in a width dimension and a length dimension (fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884